STONE, J.
The testimony in this record fails to explain very accurately the two several contracts, about which the witnesses speak. Its tendency is to show that Williams contracted to sell or lease the two turpentine orchards to Til-man and Browning, and to advance to them money with which to pay the wages and subsistence of the laborers. Williams was to receive and sell the turpentine, and out of the proceeds, reimburse himself for the advances, and then pay himself $154 due from Tilman, and $1,073 due from Browning. After this, “all the orchard was to belong to Tilman.” The Browning contract differed from the Tilman contract, in that the payments to Williams were to be made by applying one-half of the crude turpentine from such orchard to the same, after paying all expenses of such half.” What was to become of the other half of the turpentine, under Browning’s contract, is not satisfactorily shown. In fact, it is left to conjecture. By agreement between all the parties, Barksdale was substituted for Tilman and Browning in the two contracts. There is no evidence that there was a “joint enterprise,” or that “plaintiff was to receive one half the proceeds of the rosin.” So, there is nothing to support the hypothetic case supposed in the charge asked. A refusal to give a charge, no matter what it asserts, is no ground of reversal, unless the record shows affirmatively that *290there was evidence tending to prove every fact it supposes.— 1 Brick. Dig. 838, § 40. Failing in this, tbe charge is considered abstract, and rightly refused on that account.
Affirmed.